DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 9, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by OH (US 20200212017).
Regarding claim 1, OH discloses a light emitting device for a display, comprising: 
a first LED sub-unit (LED 420 comprising 412, 422 and 424, see fig 3, para 36); 
a second LED sub-unit (LED 320 comprising 312, 322 and 324, see fig 3, para 35) disposed on the first LED sub-unit; 
a third LED sub-unit (LED 220 comprising 212, 222 and 224, see fig 3, para 31) disposed on the second LED sub-unit;
electrode pads (electrode pads 520, 540, 560 and 580, see fig 3, para 37) disposed under the first LED sub-unit, each of the electrode pads being electrically connected to at least one of the first LED sub-unit, the second LED sub-unit, and the third LED sub-unit (see fig 3, para 39-41);

a single, molding member having an outer boundary and covering each of the first LED sub-unit, the second LED sub- unit, and the third LED sub-unit (410 is over top surfaces of 220, 320 and 420, and has an outer boundary, see fig 3, para 29); and 
a lower insulation layer disposed under the molding member between the electrode pads and the lead electrodes (sapphire layer 210 is under 410 and a line can be drawn from 540 to 620 that passes through 210, see fig 3),
wherein the outer ends of the lead electrodes terminate short of the outer boundary of the molding member when viewed in plan (620-660 do not reach 410 and are narrower than 520-560 and will thus not reach other edges of 410, see fig 2).
Regarding claim 2, OH discloses the light emitting device of claim 1, wherein: 
the first LED sub-unit, the second LED sub-unit, and the third LED sub-unit are independently drivable (220, 320 and 420 are independently connected to 520, 540 and 560, see fig 3, para 39-42); 
light generated from the first LED sub-unit is configured to be emitted to the outside of the light emitting device through the second LED sub-unit and the third LED sub-unit (red light from 420 can be emitted downwards towards green LED 320 and blue LED 220, see fig 3 and para 4); and 
light generated from the second LED sub-unit is configured to be emitted to the outside of the light emitting device through the third LED sub-unit (green light from 320 can be emitted downwards towards blue LED 220, see fig 3 and para 4).
Regarding claim 3, OH discloses the light emitting device of claim 2, wherein the first, second, and third LED sub-units comprise first, second, and third LED stacks configured to emit red light (420 can 
Regarding claim 6, OH discloses the light emitting device of claim 1, wherein the lead electrodes are connected to the electrode pads through the lower insulation layer (620, 640 and 660 pass through 210, see fig 3).
Regarding claim 7, OH discloses the light emitting device of claim 6, wherein the lower insulation layer comprises at least one of a transparent insulation layer (210 can be sapphire which is transparent, see fig 3, para 32), a white insulation layer, and a black insulation layer.
Regarding claim 9, OH discloses the light emitting device of claim 1, wherein side surfaces of the molding member and side surfaces of the lower insulation layer are substantially flush with each other (side surfaces of 410 and 210 are collinear, see fi g3).
Regarding claim 23, OH discloses the light emitting device of claim 1, wherein the molding member comprises a transparent molding member (410 is light-transmitting, see para 36).
Regarding claim 25, OH discloses the light emitting device of claim 1, wherein an outermost side surface of the molding member that defines the outer boundary is substantially flush with an outermost side surface of the lower insulation layer (side surfaces of 410 and 210 are collinear, see fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 19-20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH (20200212017) in view of CHA (US 20170288093).
claim 4, OH discloses the light emitting device of claim 1.
OH fails to explicitly disclose a device, wherein the lead electrodes have bonding pads disposed on an outer side of the first LED sub-unit.
CHA discloses a device, wherein the lead electrodes have bonding pads disposed on an outer side of the first LED sub-unit (pads N0, P1, P2 and P3, see fig 7, para 33).
OH and CHA are analogous art because they both are directed towards semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OH with the bonding pads of CHA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OH with the bonding pads of CHA in order to enhance luminance per area (see CHA para 151).
Regarding claim 10, OH discloses the light emitting device of claim 1, wherein: the electrode pads comprise: 
a common electrode pad commonly electrically connected to the first, second, and third LED sub-units (580 is connected to all 3 LEDs, see para 41); and 
first (560 is connected to 420, see para 40), second (540 is connected to 320, see para 39), and third (520 is connected to 220, see fig 3) electrode pads electrically connected to the first, second, and third LED sub-units, respectively.
OH fails to explicitly disclose a device wherein the lead electrodes comprise: 
a common lead electrode electrically connected to the common electrode pad; and 
first, second, and third lead electrodes electrically connected to the first, second, and third electrode pads, respectively.
CHA discloses a device wherein the lead electrodes comprise: 

first (fig 7, 13b, para 49), second (fig 7, 14b, para 52), and third (fig 7, 15b, para 55) lead electrodes electrically connected to the first, second, and third electrode pads, respectively (see fig 7).
OH and CHA are analogous art because they both are directed towards semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OH with the lead electrodes of CHA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OH with the lead electrodes of CHA in order to enhance luminance per area (see CHA para 151).
Regarding claim 19, OH discloses the light emitting device of claim 1.
OH fails to explicitly disclose a device, further comprising connectors to electrically connect the second and third LED sub-units to the electrode pads, wherein the connectors and the electrode pads comprise different materials from each other.
CHA discloses a device, further comprising connectors (fig 7, 24a and 35a, para 86 and 88) to electrically connect the second and third LED sub-units to the electrode pads, wherein the connectors and the electrode pads comprise different materials from each other (24a and 35a can be ITO, and 12a, 13a, 14a and 15a can be silver, see para 86, 88 and 77).
OH and CHA are analogous art because they both are directed towards semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OH with the connectors of CHA because they are from the same field of endeavor.

Regarding claim 20, OH discloses a display apparatus comprising:
a first LED sub-unit (LED 220 comprising 212, 222 and 224, see fig 3, para 31); 
a second LED sub-unit (LED 320 comprising 312, 322 and 324, see fig 3, para 35) disposed on the first LED sub-unit; 
a third LED sub-unit (LED 420 comprising 412, 422 and 424, see fig 3, para 36) disposed on the second LED sub-unit;
electrode pads (electrode pads 520, 540, 560 and 580, see fig 3, para 37) disposed under the first LED sub-unit, each of the electrode pads being electrically connected to at least one of the first LED sub-unit, the second LED sub-unit, and the third LED sub-unit (see fig 3, para 39-41);
lead electrodes (electrodes 620, 640 and 660, see fig 3, para 38-41) electrically connected to the electrode pads and extending outwardly from the first LED sub-unit to respective outer ends (each of 620-660 have an extension in the direction from 220 towards an upper end of 620-660);
a single, molding member having an outer boundary and covering each of the first LED sub-unit, the second LED sub- unit, and the third LED sub-unit (410 is over top surfaces of 220, 320 and 420, and has an outer boundary, see fig 3, para 29); and 
a lower insulation layer disposed under the molding member between the electrode pads and the lead electrodes (sapphire layer 210 is under 410 and a line can be drawn from 540 to 620 that passes through 210, see fig 3),
wherein the outer ends of the lead electrodes terminate short of the outer boundary of the molding member when viewed in plan (620-660 do not reach 410 and are narrower than 520-560 and will thus not reach other edges of 410, see fig 2).

a plurality of light emitting devices arranged on the circuit board.
CHA discloses a device comprising a circuit board (fig 7, 60, para 28); and 
a plurality of light emitting devices (the light source module comprising a plurality of pixels, see fig 1 and 7, 50, para 28) arranged on the circuit board, at least one of the light emitting devices (the pixel shown in fig 7, see para 43).
OH and CHA are analogous art because they both are directed towards semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OH with the multiple devices mounted to a circuit board of CHA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OH with the multiple devices mounted to a circuit board of CHA in order to enhance luminance per area (see CHA para 151).
Regarding claim 24, OH discloses the light emitting device of claim 1.
OH fails to explicitly disclose a device, wherein the lower insulation layer is interposed between the lead electrodes and a bottom surface of the molding member facing away from the first, second, and third LED sub-units.
CHA discloses a device, wherein the lower insulation layer is interposed between the lead electrodes and a bottom surface of the molding member facing away from the first, second, and third LED sub-units (a line can be drawn from the bottom-most surface of molding layer 38 to electrodes 12/15 that passes through insulating layer 16, see fig 39, para 153).
OH and CHA are analogous art because they both are directed towards semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OH with the molding member geometry of CHA in order to enhance luminance per area (see CHA para 151).
Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH (20200212017) and CHA (US 20170288093) in view of SHIOJI (US 20170331009).
Regarding claim 11, OH and CHA disclose the light emitting device of claim 10.
OH fails to explicitly disclose a device, further comprising:
 an ohmic electrode in ohmic contact with a first conductivity type semiconductor layer of the first LED sub-unit; and 
a first reflection electrode interposed between the electrode pads and the first LED sub- unit, and in ohmic contact with the first LED sub-unit, 
wherein: 
the first electrode pad is electrically connected to the ohmic electrode; and 
the common electrode pad is electrically connected to the first reflection electrode at a lower portion of the first reflection electrode.
SHIOJI discloses a device, further comprising:
 an ohmic electrode (32 is an ohmic contact layer provided between electrode pad 9 and p-type layer 23, see fig 2, 32, para 33) in ohmic contact with a first conductivity type semiconductor layer (fig 2, 23, para 28) of the first LED sub-unit (LED stack 2, see fig 2, para 28); and 
a first reflection electrode (electrode comprising 5 and 31, of which 51 is reflective, see fig 2, para 43 and 32) interposed between the electrode pads (fig 2, 8, para 63) and the first LED sub- unit (fig 
wherein: 
the first electrode pad (pad 9 connected to the p-type semiconductor 23, see fig 2, para 63) is electrically connected to the ohmic electrode (9 is connected to 31 via 6, see fig 2); and 
the common electrode pad (fig 2, 8, para 63) is electrically connected to the first reflection electrode at a lower portion of the first reflection electrode (a lower portion of 5 is connected to 8 if fig 2 is inverted such that the connections are on the bottom, see fig 2).
OH and SHIOJI are analogous art because they both are directed towards semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OH with the ohmic electrodes and reflective layers of SHIOJI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OH with the ohmic electrodes and reflective layers of SHIOJI in order to achieve good adhesion between the dielectric multilayered film and the reflective layer as well as high reflectance of the reflective layer (see SHIOJI para 10).
Regarding claim 12, OH, CHA and SHIOJI disclose the light emitting device of claim 11.
OH fails to explicitly disclose a device, wherein the first reflection electrode comprises an ohmic contact layer in ohmic contact with a second conductivity type semiconductor layer of the first LED sub-unit, and a reflection layer covering the ohmic contact layer.
SHIOJI discloses a device, wherein the first reflection electrode comprises an ohmic contact layer (fig 2, 31, para 33) in ohmic contact with a second conductivity type semiconductor layer (31 is in ohmic contact with n-type layer 21, see fig 2, para 33) of the first LED sub-unit, and a reflection layer (51 is reflective, see fig 1, para 26) covering the ohmic contact layer.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OH with the ohmic electrodes and reflective layers of SHIOJI in order to achieve good adhesion between the dielectric multilayered film and the reflective layer as well as high reflectance of the reflective layer (see SHIOJI para 10).
Regarding claim 13, OH, CHA and SHIOJI disclose the light emitting device of claim 12.
OH fails to explicitly disclose a device, further comprising: 
a second transparent electrode interposed between the first LED sub-unit and the second LED sub-unit, and in ohmic contact with a lower surface of the second LED sub-unit; 
a third transparent electrode interposed between the second LED sub-unit and the third LED sub-unit, and in ohmic contact with a lower surface of the third LED sub-unit; and 
a common connector connecting the second transparent electrode and the third transparent electrode to the first reflection electrode, 
wherein the common connector is electrically connected to the first reflection electrode at an upper portion of the first reflection electrode, and to the common electrode pad through the first reflection electrode.
CHA further discloses a device, further comprising: 
a second transparent electrode (fig 7, 22a, para 86) interposed between the first LED sub-unit and the second LED sub-unit, and in ohmic contact with a lower surface of the second LED sub-unit (22a is ITO, which will form an ohmic contact to 20c); 

a common connector connecting the second transparent electrode and the third transparent electrode to the first reflection electrode (42a connects 22a and 32a to 12a, see fig 7), 
wherein the common connector is electrically connected to the first reflection electrode at an upper portion of the first reflection electrode, and to the common electrode pad through the first reflection electrode (42a is connected to an upper portion of 12a, see fig 7).
OH and CHA are analogous art because they both are directed towards semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OH with the transparent electrodes of CHA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OH with the transparent electrodes of CHA in order to enhance luminance per area (see CHA para 151).
Regarding claim 14, OH, CHA and SHIOJI disclose the light emitting device of claim 13.
OH fails to explicitly disclose a device, wherein: 
the common connector comprises a first common connector passing through the first LED sub-unit, a second common connector electrically connecting the second transparent electrode and the first common connector, and a third common connector electrically connecting the third transparent electrode and the second common connector; and 
the first common connector and the second common connector have pad regions to connect the second common connector and the third common connector, respectively.
CHA further discloses a device, wherein: 

the first common connector and the second common connector have pad regions (region of 42a near pad 22a, see fig 7, and region of 22b near pad 22a, see fig 7) to connect the second common connector and the third common connector, respectively.
OH and CHA are analogous art because they both are directed towards semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OH with the common connectors of CHA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OH with the common connectors of CHA in order to enhance luminance per area (see CHA para 151).
Regarding claim 15, OH, CHA and SHIOJI disclose the light emitting device of claim 13.
OH fails to explicitly disclose a device, further comprising: 
a first color filter interposed between the first LED sub-unit and the second transparent electrode; and 
a second color filter interposed between the second LED sub-unit and the third transparent electrode, 
wherein: 

the second color filter transmits light generated in the first and second LED sub-units, and reflects light generated in the third LED sub-unit.
CHA further discloses a device, further comprising: 
a first color filter (fig 38, 19a, para 143) interposed between the first LED sub-unit and the second transparent electrode (19a is between 10 and 22a, see fig 38); and 
a second color filter (fig 38, 29a, para 143) interposed between the second LED sub-unit and the third transparent electrode (29b is between 20 and 32a, see fig 38), 
wherein: 
the first color filter transmits light generated in the first LED sub-unit, and reflects light generated in the second LED sub-unit (see para 143); and 
the second color filter transmits light generated in the first and second LED sub-units, and reflects light generated in the third LED sub-unit (see para 143).
OH and CHA are analogous art because they both are directed towards semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OH with the color filters of CHA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OH with the color filters of CHA in order to enhance luminance per area (see CHA para 151).
Regarding claim 16, OH, CHA and SHIOJI disclose the light emitting device of claim 13.
OH fails to explicitly disclose a device, further comprising: 
a second connector to electrically connect the second LED sub-unit and the second electrode pad; and 

 wherein: 
the second connector is electrically connected to a first conductivity type semiconductor layer of the second LED sub-unit; and 
the third connector is electrically connected to a first conductivity type semiconductor layer of the third LED sub-unit.
CHA further discloses a device, further comprising: 
a second connector (fig 7, elements 24 and 44, para 51) to electrically connect the second LED sub-unit and the second electrode pad; and 
a third connector (fig 7, elements 45a, 45b and 35, para 54) to electrically connect the third LED sub-unit and the third electrode pad,
 wherein: 
the second connector is electrically connected to a first conductivity type semiconductor layer of the second LED sub-unit (44 is connected to 20c, see fig 7); and 
the third connector is electrically connected to a first conductivity type semiconductor layer of the third LED sub-unit (45a is connected to 30c, see fig 7).
OH and CHA are analogous art because they both are directed towards semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OH with the connectors of CHA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OH with the connectors of CHA in order to enhance luminance per area (see CHA para 151).
Regarding claim 17, OH, CHA and SHIOJI disclose the light emitting device of claim 16.

CHA further discloses a device, wherein at least one of the second connector and the third connector directly contacts the first conductivity type semiconductor layer (24 is in direct contact with 20c, see fig 7).
OH and CHA are analogous art because they both are directed towards semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OH with the connectors of CHA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OH with the connectors of CHA in order to enhance luminance per area (see CHA para 151).
Regarding claim 18, OH, CHA and SHIOJI disclose the light emitting device of claim 16.
OH fails to explicitly disclose a device, wherein: 
the second connector comprises a second lower connector passing through the first LED sub-unit and a second upper connector passing through the second LED sub-unit; and 
the third connector comprises a third lower connector passing through the first LED sub- unit, a third middle connector passing through the second LED sub-unit, and a third upper connector passing through the third LED sub-unit.
CHA further discloses a device, wherein: 
the second connector comprises a second lower connector (fig 7, 44, para 51) passing through the first LED sub-unit and a second upper connector (fig 7, 24, para 51) passing through the second LED sub-unit; and 

OH and CHA are analogous art because they both are directed towards semiconductor LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OH with the connectors of CHA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OH with the connectors of CHA in order to enhance luminance per area (see CHA para 151).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JONAS T BEARDSLEY/
Examiner, Art Unit 2811   

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811